Title: To Thomas Jefferson from Stephen Sayre, 7 February 1802
From: Sayre, Stephen
To: Jefferson, Thomas


          
            Sir
            Philadelphia 7th. Feb. 1802
          
          When I was at Burlington, some few weeks since, the Governor communicated to me the subject of a letter, which he had the honor of writing to the President, & the answer you were pleased to make. It would look like ingratitude to deny him thanks for his good intention—and tho’ I am always yet, in expectations of being usefully employ’d, under the Government, I wish to be so employ’d, because my services, my sufferings, & capacity give me a prescriptive right—not because a Governor, a Senator, or any other character may lend his name for that end.
          If I desire your patronage, you will not with-hold it—if I do not, my friends may forever be silent—presuming when I say this, that my enemies have not succeeded in making any unfavourable impressions on your mind—and, that your own opinion always prevails,
          I have a letter from your secretary of state, in which he says “In bestowing the advantages of employment, the only resource within the branch of the executive, the just rules of proceeding, must be founded on a consideration, of the fitness of particular qualifications, for the duties attach’d to particular offices, & a comparison of the qualifications, & merits of those, who are disposed to accept them.”
          It would not become me to make any remarks on the past observance of this virtuous maxim—I wish it may be adhered to, with firmness & manly resistance, against every local consideration, or pressing influence of the day—then the labourer, in the heat of the day, may hope to receive the same compensation, as he who came in at the eleventh hour—this has not yet been done—
          Forgive me, if here I sport an opinion as to this passage in sacred Writ—I always thought it somewhat arbitrary & a little out of the ordinary rules of equity, to pay the idle scoundrel who work’d but one hour, the same wages, as to him, who work’d twelve. But hitherto we have, in our government, done worse—we have forgot those who toild in the heat of the day, & have paid them nothing.
          It would be indecent in me to offer my advice to Mr Jefferson, but I know you have too much good sense, & good nature, to feel resentment, when I express my ardent wishes: that you would adopt, one great, & sublime principle, & pursue it, as far as it can be done, in wisdom—I mean; to find out, & employ those characters, who have done the most, & who are drove into the shades of retirement, by the loss of fortune, & the injuries suffer’d, in resistance, to the tyrant of Great Britain—when there are no more of this character, who have capacity to execute the duties of office, you may, with more safety, attend to the views of your cabinet ministers—you have express’d your embarrassment to Govr. Bloomfield, on this subject—is it because your heads of departments, cannot find the old & faithful friends & sufferers of the revolution, or is it because contending interests distract their councils?
          you recommend industry, & the pursuit of independence, to those who are not in that situation—if this was meant to be apply’d to me; let me take the liberty of giving a plain answer, why that is unfortunately, too true—I am indeed so far from independance, or the means by which I can hope to acquire it, as to be, at this instant, at the mercy of a creditor; and for a debt, positivly, contracted, by & in the service of the public—and there are others of the same kind, which, hetherto, I have not been able to discharge—I might, it is true, pay some of them, but can never pay the whole, & while they hang over my head, how can I, in honor, expect or wish for aid, or credit, from my friends, who would, in any other case, probably, lend it
          I appeal to your judgement, & feelings. Is it not a dishonor to my country, so long to leave me exposed to the duns of creditors, not mine, but theirs—have I not some claim on the executive, when it is known, that I was cruelly persecuted by our common enemies, not on personal account, but from attachment, & zeal, for my country—by the secret villainy of the british government I lost a fortune of £40000—by the intrigues of one family, I lost my rank, & just expectations of public employment—by the injustice & contracted principles of a party in our own, I am yet unpaid, a sum which would make me more than independent—& here let me observe: that the Legislature in 1799, voted payment 48. against 21 members—this must convince you, that my claims were on a solid basis.
          I have now a fresh memorial before Congress—could I at this hour fortunately, come under the patronage of the Executive, my claims would not be disputed—to be neglected by both, is too hard, even for a mind more subdued by adversity than mine
          I have often thought that I could render my country solid services were I placed at the head of a new State in the west. Perhaps you will deem it utopean, but, are there any solid objections against a system of Government, founded in the laws of honor,—integrity, & good faith—in which, all disputes shall be settled by conciliation, if possible, & by our neibours, in the last resort?—
          are Lawyers, & expensive, endless, & irritating quarrels, necessary to society?
          Is imprisonment necessary to pay debts? are there no criminals, where there are laws against crimes, lawyers to plead, Judges to condemn, & hangmen to execute.
          I contend, that the policy of the Quaker is excellent, & may be impos’d; and, that if, one state in the union, could be brought under a system somewhat like theirs, all the rest would either follow the example, or do so partially
          It was my design, in the begining of this letter, only to have reminded the President, that I am still in the land of the living & that from appearances, I may probably live, yet 65. years longer—but, that I must have somthing to support life
          I am, with great respect
          
            Stephen Sayre
          
         